                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    LUCILLE   ANDERSON,     SARA
    ALAMI, GIANELLA CONTRERAS
    CHAVEZ, DSCC, and DEMOCRATIC
    PARTY OF GEORGIA, INC.,
                                                  CIVIL ACTION FILE
          Plaintiffs,                             NO. 1:20-cv-03263-MLB

    v.

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


      DEKALB COUNTY DEFENDANTS 1 RESPONSE TO PLAINTIFFS’
    SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR MOTION
                FOR PRELIMINARY INJUNCTION

         COME NOW, the DeKalb County Defendants, 2 and hereby file this response

to Plaintiffs’ Supplemental Memorandum in Support of their Motion for Preliminary

Injunction, showing this Court as follows:




1
  Samuel E. Tillman, Anthony Lewis, Susan Motter, Dele Lowman Smith, and
Baoky N. Vu, in their official capacities as the Members of the DeKalb County
Board of Registration and Elections.
2
  In accordance with the permission of the Court allowing the defendants an
opportunity to respond to Plaintiffs’ supplemental filings in support of their Motion
for Preliminary Injunction on October 5, 2020.
      In a last-ditch attempt to demonstrate standing, Plaintiffs’ expert, Dr. Yang,

has provided proposed reallocations of voting equipment across five counties 3 based

on his evaluations of current county allocations using inconsistent and unreliable

standards.4 Dr. Yang’s findings are based on unreliable data and speculation and

thus fall short of showing any imminent harm to Plaintiffs sufficient to justify

injunctive relief. First, Dr. Yang’s new proposals are based on an assumed in-person

voter turnout of 40% of registered voters on Election Day, which is in turn based on

an unempirical online poll asking voters their preference for voting on Election Day.

This poll has no scientific measure of reliability for predicting in-person voter

turnout on Election Day.

      Second, Plaintiffs assume that a simulation reflecting a wait line of over 30

minutes is sufficient to show imminent harm even though no statute or regulation

requires counties to ensure wait lines on Election Day are under 30 minutes.5



3
  As noted in the Brief in Support of County Defendants’ Motion to Dismiss [Doc
105-1] Plaintiffs have failed to join all 159 counties in the State, and their complaint
should be dismissed.
4
  The DeKalb County Defendants file this response to note initial issues with Dr.
Yang’s recent evaluations provided by Plaintiff. The DeKalb County Defendants
intend to provide evidence justifying and supporting their equipment allocation for
Election Day. The DeKalb County Defendants also anticipate this evidence to
further detail practical issues with Dr. Yang’s reallocation of equipment as it relates
to DeKalb County.
5
  The DeKalb County Defendants incorporate by reference arguments addressing
standing, the political question doctrine, failure to challenge O.C.G.A. § 21-2-
367(b), and misapplication of the Anderson-Burdick standing as set forth in sections
Moreover, Plaintiffs’ proposed reallocation of equipment ignores State law guidance

on machine and equipment allocation and fails to explain the legal impact of the

proposed reallocation on polling locations which would lose voting machines and

equipment. See O.C.G.A. § 21-2-367(b). In short, Plaintiffs’ alleged injury of

potential wait times exceeding 30 minutes in 30 precincts based a simulation which

is founded on unreliable data falls short of what Plaintiffs need to show standing and

to show a substantial likelihood of success on its Motion for Preliminary Injunction.

Accordingly, Plaintiffs’ Motion should be denied.

      Plaintiffs’ supplemental memorandum relies on their expert Dr. Yang’s

evaluation of resource allocation plans for the 2020 Presidential Election on

November 3, 2020 (“Election Day”) developed by the defendant counties and

purports to identify polling places in each county likely to have long lines on

Election Day. Dr. Yang then proposes an alternative equipment allocation plan for

each identified polling place. However, Dr. Yang’s predictions are based on

unreliable and inconsistent in-person Election Day voting figures. [Doc 93-62]. In

his initial declaration, Dr. Yang failed to use a consistent measure of predicted in-

person voting on Election Day, resulting in drastically different proposed plans for

Election Day. For example, in his initial plan for Henry County, Dr. Yang calculated



I-IV in the Gwinnett Defendants’ Response to Plaintiffs’ Supplemental
Memorandum in Support of their Motion for Preliminary Injunction [Doc. 151].
estimated wait times for Election Day based on 22% in-person voting, id. at , but for

Athens-Clarke County, based his wait time on 40% of registered electors voting in-

person on Election Day. Id. at 46.

       Now, in his second declaration filed in support of Plaintiffs’ supplemental

brief, Dr. Yang bases his proposed reallocations on an assumed in-person voter

turnout of 40% of registered voters for all defendant counties. However, this

assumption of Election Day in-person voter turnout has no scientific basis: the

assumption is instead based on a three-month-old online poll asking adults what their

preference for voting would be on Election Day, not how they actually anticipated

voting on Election Day. 6 Further, the poll seemingly fails to acknowledge the

pandemic caused by COVID-19 and its effect on in-person voting come Election

Day.

       Moreover, Dr. Yang’s proposed reallocation for the three DeKalb County

precincts, McWilliams/Miller Grove, Clifton/Meadow View, and Boulevard, 7 likely

causes equipment shortage issues at other precincts. 8    His proposed reallocation


6
  https://ropercenter.cornell.edu/psearch/question_view.cfm?qid=1958132&pid=50
&ccid=50#top
7
   Although the average wait times at Clifton/Meadow View and Boulevard are 11
and 10 minutes, respectively, Plaintiffs’ Dr. Yang has provided proposed
reallocations for these precincts. [Doc. 149-1], Table 4.
8
  Plaintiffs note that they did not receive data from DeKalb County on wait times in
June 2020 and as a result, were unable to include an analysis for the June Primary;
however, Plaintiffs did not request this information during the Court’s hearing last
week nor have Plaintiffs requested the right to complete limited discovery, as the
increases BMDs and poll pads as follows: (1) McWilliams/Miller Grove’s BMDs

from 15 to 26 and its poll pads from 2 to 5, (2) Clifton/Meadowview’s BMDs from

15 to 18 and its poll pads from 2 to 4, and (3) Boulevard’s BMDs from 14 to 18 and

its poll pads from 2 to 4. Plaintiffs fail to explain from which polling locations the

additional 18 BMDs and 7 poll pads will be taken from and what affect the decrease

of equipment may have on those particular polling locations, including whether the

reallocation would require DeKalb County to fall below the required allocation of

enclosures per 250 voters as set forth in O.C.G.A. § 21-2-367(b). 9 Further, Dr.

Yang’s declaration also completely fails to consider any positive impact of the blue

privacy and provisional booths on long lines.

      Accordingly, as set forth herein, Plaintiffs supplemental memorandum of law

and supporting declaration from Dr. Yang is based on unreliable data and

speculation and therefore fails to show imminent harm to the Plaintiffs and a

substantial likelihood of success on the merits of the complaint, and as a result,

Plaintiffs’ Motion for Preliminary Injunction must be denied.

      Respectfully submitted this 6th day of October 2020.



Court stated during said hearing. The DeKalb County Defendants have provided all
information ordered by this Court.
9
  Dr. Yang’s declaration states that a full excel document has been submitted with
its declaration showing the reallocation of equipment. Counsel for the DeKalb
County Defendants requested the excel sheet today and received it at 3:00 p.m.,
leaving little time for review prior to filing this supplemental response.
                            /s/ Shelley D. Momo
                            Shelley D. Momo
                            Assistant County Attorney
                            Georgia Bar No. 239608

                            Irene B. Vander Els
                            Assistant County Attorney
                            Georgia Bar No. 033663

                            Attorneys for the DeKalb County
                            Defendants


DEKALB COUNTY LAW DEPARTMENT
1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030
Telephone: (404) 371-3011
Facsimile: (404) 371-3024
sdmomo@dekalbcountyga.gov
ivanderels@dekalbcountyga.gov
                    CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing DEKALB COUNTY

DEFENDANTS’        RESPONSE        TO     PLAINTIFFS’      SUPPLEMENTAL

MEMORANDUM IN SUPPORT OF THEIR MOTION FOR PRELIMINARY

INJUNCTION has been prepared in Times New Roman 14, a font and type

selection approved by the Court in L.R. 5.1(B).


                                          /s/ Shelley D. Momo
                                          Shelley D. Momo
